      Case 9:17-cv-01036-MAD-ATB Document 58 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________________

DONNESIA BROWN,
                                    Plaintiff,        NOTICE OF MOTION
              -against-
                                                           9:17-CV-1036
                                                            (MAD/ATB)
THE STATE OF NEW YORK, THE NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, NEW YORK STATE CORRECTIONS
OFFICER MATTHEW CORNELL, Individually and in his
Official capacity,

                                    Defendants.
_________________________________________________

Motion By:                                  LETITIA JAMES
                                            Attorney General of the State of New York
                                            Attorney for Defendant Cornell

                                            By: Aimee Cowan
                                            Assistant Attorney General, of Counsel
                                            Bar Roll No. 516178

Time and Place of Hearing:                  October 8, 2020 at 10:00 a.m. before Judge
                                            Andrew T. Baxter to be held at the United
                                            States District Courthouse in Syracuse, New
                                            York

Relief and Basis:                           An Order pursuant to Fed. R. Civ. P. 56(a)
                                            dismissing Plaintiff’s Complaint with respect
                                            to remaining Defendant Matthew Cornell,
                                            with prejudice, and for such other and further
                                            relief as the Court deems just and proper.

Supporting Papers:                          Statement of Material Facts Not in Dispute,
                                            Declaration of Attorney Cowan, with
                                            Exhibits “A”-“K”; Declaration of Rachael
                                            Seguin, with Exhibit “A”; Declaration of
                                            Cheryl Parmiter, with Exhibit “A”; and
                                            Defendant’s Memorandum of Law.

Dated:        Syracuse, New York
              August 31, 2020
      Case 9:17-cv-01036-MAD-ATB Document 58 Filed 08/31/20 Page 2 of 2




                                    LETITIA JAMES
                                    Attorney General of the State of New York
                                    Attorney for Defendant Cornell
                                    300 S. State Street, Ste. 300
                                    Syracuse, New York 13202
                                    By:    ___/s____________
                                    Aimee Cowan
                                    Assistant Attorney General, of Counsel
                                    Bar Roll No. 516178
                                    Telephone:     (315) 448-4800
                                    Fax: (315) 448-4853
                                    Email: aimee.cowan@ag.ny.gov


To:   Scott Rynecki, Esq.
      Rubenstein & Rynecki, Esqs.
      16 Court Street, Suite 1717
      Brooklyn, New York 11241




                                       1
